DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burroughs et al. (pub. no. 20130130843).
Regarding claim 1, Burroughs discloses a system for collecting and processing data associated with players playing a ball game, wherein the ball comprises at least one RFID transmitter in the form of a radiofrequency tag, comprising: for each player, an active RFID radiofrequency sensor worn on every limb  allowed to come into contact with the ball, said RFID sensor being configured to measure, on the basis of the strength (RSSI) of the radiofrequency signal received from the RFID transmitter, the instantaneous distance between said RFID sensor and said RFID transmitter (“In some team sports where the ball is held throughout at least most 

and an accelerometer configured to measure the instantaneous acceleration of said limb (“In one more specific example of systems and measurements in accordance with this invention, one footpod (e.g., element 106, optionally one in each shoe 104) measures speed and distance of each step, e.g., utilizing a 3-axis accelerometer, and the collected data may be stored on the footpod 106 during a match or training session. A separate controller or a mobile phone (or other suitable device) may be used to communicate with the footpod 106, e.g., for the purpose of ascertaining footpod status, for starting/pausing/stopping recording of a session, and for initiating an upload of data (e.g., to computer system 120)”, [0094]), 

as well as a microprocessor and a memory for time-stamping and storing the measurements originating from the RFID sensor and the accelerometer for the purpose of post-processing; and  a central processing unit provided with a program configured to read and process the data recorded in the memory units worn by the players and to deduce therefrom data representing certain physical or technical information related to the play of the players (“FIG. 1 generally illustrates features of example hardware components that may be included in an athletic performance monitoring system 100 in accordance with this invention. First, the system 100 may include one or more sensors that are carried by the athlete 102 during the course of the game, practice session, or the like”, [0067]; “If desired, the foot mounted sensors 106 may transmit relevant data back to a receiver 108 also worn by the athlete 102. While the data may be transmitted in any desired manner, FIG. 1 generally illustrates a wireless type transmission, as shown by transmission elements 110, transmission icons 112, and receiver element 114”, [0069]; “The receiver 108 receives the data from the one or more shoe mounted sensors 106 and stores 
Regarding claim 2, Burroughs discloses each RFID sensor is configured to transmit a periodic radio signal for detecting the RFID tag of the ball, for periodically determining the RSSI value and for associating therewith a time-stamp of the detection (“Radio tag frequencies range from a few hundred MHz to several GHz. In this spectrum, wavelengths become comparable to the mechanical scale of personal electronics and more specifically, full wavelength antenna sizes. Such features allow far-field operations where power varies inversely with the square of the distance from the source”, [0107];  ”Transceiver 10806 may periodically or randomly communicate the proximity signal. Optionally, transceiver 10806 may encode or otherwise provide information for uniquely identifying transceiver 10806 in the proximity signal. The return signal may also be encoded or otherwise provide information for uniquely identifying object 130”, [0588]).
Regarding claim 3, Burroughs discloses optimized for the game of indoor soccer, comprising an anklet for each foot of the players, each anklet integrating an RFID sensor and an accelerometer, each sensor being provided with an identification number associated with a single player ([0094], [0108]).
Regarding claim 4, Burroughs discloses a method for processing data recorded by the system as Claimed in claim 1, so as to generate playing statistics for the different players, comprising a step involving deducing, from the absolute value of each RSSI strength value recorded by an RFID sensor, the instantaneous distance between this RFID sensor of a player and the ball, said absolute value of the RSSI strength being lower the nearer the ball is to the RFID sensor of said player
Regarding claim 5, Burroughs discloses recording each detected RSSI strength value that is less than a predefined threshold value RSSImax, as well as the time-stamp of its detection ([0098], [0100], [0101]).
Regarding claim 6, Burroughs discloses recording, at regular intervals, the values originating from the accelerometers worn by each player, as well as the time-stamp corresponding to each recording and the identification (ID) of the player corresponding to each recording ([0098], [0100], [0101]).  
Regarding claim 7, Burroughs discloses at the end of the match time, the data of the RFID sensors of all the players and the data of the accelerometers of all the players is collated and sorted in chronological order for post-processing to identify playing events and determine playing statistics (“As illustrated in FIG. 13 (and as alluded to above) and FIG. 14, systems and methods in accordance with this invention are not limited for use with a single player. Rather plural players, optionally on both teams, may be equipped with active transmitters and/or receivers that interact with the transmitting, receiving, and/or reflecting equipment provided with the ball 130 or 1200. When plural players on a team are equipped with appropriate electronic equipment as described above, it can be determined when the ball 130, 1200 moves from one team member to another. Such systems and methods can be useful for providing various team metrics, such as team possession time, passing streaks and efficiency, pass accuracy, turnovers, steals, tackles, etc. All data (e.g., from the players on both teams, from the ball 130, 1200, etc.) can be transmitted to a single remote computer system 120, or optionally, if desired, to different remote computer systems 120 (e.g., one for each team, one for each player, etc.). As yet another example, if desired, the data can simply be logged during the game or practice session (as 
Regarding claim 8, Burroughs discloses determining, on the basis of the values originating from the RFID sensors, a playing event involving keeping the ball at a given instant, with the keeper of the ball being defined as being the player whose absolute value of the RSSI strength is the lowest at the given instant  ([0098], [0100], [0101]).
Regarding claim 9, Burroughs discloses determining, on the basis of the action of keeping the ball, a playing event involving possession of the ball, with the possessor of the ball during a period being defined as being the player keeping the ball at several successive time-stamps of the data originating from the RFID sensors (“Optionally, if desired, a positive determination of "possession" may require at least one contact with the ball (and optionally, the "possession" determination may start at that contact). As another option, systems and methods according to the invention may track both "possession" (e.g., requiring at least some contact and/or continuing contact with the ball) and "proximity" (e.g., when there has not been contact but the player is close to the ball or when a different player has made an intervening ball contact but the first player remains close to the ball, etc.). If desired, a new "possession" determination may be made each time a different player contacts the ball (although the previous player in contact may remain close to the ball and his or her "proximity time" may continue to accumulate). As noted above, "proximity" may be simply equated to "possession" in some systems and methods according to this invention”, [0102]).
Regarding claim 10, Burroughs discloses determining, on the basis of the ball possession information, a ball loss statistic for each player, incremented each time that the readings of the RSSI value show that the possession of the ball has passed to a player on the opposing team 
Regarding claim 11, Burroughs discloses determining, on the basis of the ball possession information, a ball recovery statistic for a given player, incremented each time that the readings of the RSSI value show that the possession of the ball has passed from a player on the opposing team to said given player ([0144]).  
Regarding claim 12, Burroughs discloses distinguish a shot by a player and a pass, involving measuring the elapsed time between the last time of a playing period when the player still has possession of the ball, and the time of the start of the action, and (i) if the  observed duration is less than a predetermined threshold corresponding to the duration of a shot, then it involves a shot, and (ii) if the observed duration is greater than a predetermined threshold corresponding to the duration of a pass, then it involves a pass, and (iii) if the elapsed time is within the shot duration threshold and the pass duration threshold, the data of the accelerometers allows the action to be identified, with an action with an acceleration that is greater than a predetermined average value corresponding to a shot, and an action with an acceleration that is less than a predetermined average value corresponding to a pass (“An important part of the game of soccer is the shot on goal. Systems and methods according to at least some examples of this invention include ball mounted sensors and/or player mounted sensors that will allow for detection of when a shot on goal has occurred. In one example system and method, output from an impact sensing system inside the ball (e.g., accelerometer, pressure sensor, etc.) is time matched to output from an impact sensing system inside the boot to enable determination of when the ball is struck by a specific foot. A proximity sensing system also may be employed (e.g., magnetic sensing, RSSI, etc.) to enable determination of when the ball is in proximity to specific players on the field. A core-mounted player rotational sensor also may be employed (e.g., compass sensor, gyro, etc.) to enable determination of which direction the player is facing as well as relative rotational information. Additionally, an inertial sensing system on the player can be used to provide additional signals and information. The events that occur to determine a shot on goal according to this example of the invention are as follows: 
a. Possession by a member of the attacking team is determined, e.g., using techniques described above.
b. Signals from the pressure sensor or inertial sensor within the ball occur simultaneously to signals from the impact sensing technology within the boot. 
c. Wireless communication between the boot and ball match the time exactly, recording the event as a kicked ball. 
d. Proximity sensing systems record the ball entering the proximity radius of the defending team's goal keeper.
e. Inertial and rotational sensors within the ball record low-frequency signals that are characteristic of the ball being held by a person. Alternatively, inertial sensors on the player 
f. The ball is thrown, the ball is drop kicked, or a set-piece play is executed”, [0434]-[0440]).  
Regarding claim 13, Burroughs discloses identifying a shot taken by a player, when, at the end of a period of possession of the ball by a player, the RSSI strength as an absolute value indicated by the RFID sensor of said player is strictly increasing, without the RSSI value of the RFID sensors of the other players indicating that another player has taken possession of the ball ([0434]-[0440]).
Regarding claim 14, Burroughs discloses identifying a successful pass by a player when, at the end of a period of possession of the ball by a player, the RSSI value shows that, at the time following said possession period, the possession of the ball has passed to another player on the same team (“As another alternative, if desired, this kick type distribution information may be combined with player-to-ball proximity sensing systems and methods described above to determine when a kicked ball reaches a teammate. This data can be used to produce various pass metrics, such as a pass distribution metric (e.g., number of passes to various teammates, types of passes to teammates, etc.)”, [0261]; see also [0343]-[0349]).
Regarding claim 15, Burroughs discloses identifying an unsuccessful pass by a player when, at the end of a period of possession of the ball by a player, the RSSI values show that, at the time following said possession period, the possession of the ball has passed to a player on the opposing team ([0261];[0343]-[0349]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715